Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination received 2/10/22.
2.	Claims 1, 4, 6-11, 14, and 16-20 are pending in the application. Claims 2-3, 5, 12, 13, and 15 have been cancelled. Claims 1, 11, and 20 are independent claims. 
3.	The rejection of claims 1, 2, 4, 6-12, 14, and 16-20 under 35 U.S.C. 102 as being unpatentable over Ban has been withdrawn pursuant to applicant’s amendments.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 6-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ban, PGPub. 2016/0036751 filed (7/30/2015) in view of Schaer et al., USPN 11,227,017 filed (5/17/2016).
In reference to independent claim 1, Ban teaches:
	Receiving, in a first application of a chat application, at least one query requesting at least one data item as an incoming communication from a second electronic device (Ban, para. 0265-0269, figure 8) A means of detecting, within a chat application, conversations between two distinct individuals. A query is received from a first user at a first application of the chat application (See figure 8, i.e. ‘I want to eat pizza’). The word pizza is found to be a keyword and thus the ‘data item’ as is currently stated in the claim.
	Determining at least one second application comprising the requested at least one data item based on the at least one query (Ban, para. 0276-0284 and figure 10 and figure 13) a second application as is illustrated in figure 10, item 30, is provided within the chat application and includes the keyword term ‘pizza’ which is being interpreted as the ‘data item’. Figure 13 illustrates a second example of a data item (i.e. Shabum) being identified within a query and providing second application icons which include the requested data item.
	display on a graphical user interface of the first application, a graphical element comprising indicia indicating the at least one second application and at least one interactive component to interact with the at least one data item within the graphical user interface of the application (Ban, para. 0244-0248, figure 6A) similar to displaying a second search engine second application within the first chat application, the system may also provide interactive features for selecting at least the keyword ‘data item’ pizza in different contexts thus being able to interact with the data item. The graphical element is taught using the ‘magnifying glass’ displayed in figure 6A.
	detecting an input performed on the at least one interactive component; and sending, at the first application, the at least one data item to the second electronic device based on the input within the graphical user interface of the first application (See Ban, para. 0244-0248 and 0327-0335) which discloses a means of utilizing interactive features for selection however the reference fails to explicitly teach the input receive on the at least one interactive component which cause the at least one data item to be sent to the second device based on the input within the graphical user interface of the first application. However, the reference to Schaer (See Col. 7, 16-17) discloses a similar second application operating within a first application which is a chat application and further teaches a means of utilizing the second application (i.e. the automated assistant) to operate within the first application for displaying selectable interactive component (See figures 3a-3c) which illustrates the display of features within the first chat application. Upon the user selecting any of the features within 361 or 390A, the data items will be shared with other devices participating in the messaging thread. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Ban which provides interactive components indicating at least one second application with the reference to Schaer which teaches interactive components indicating at least one second application (i.e. automated assistant) which allows for input to the interactive components which sends the associated requested content items to each user device participating in the thread thus providing an added benefit of having increased the relevance of the functionality of the interactive features by sharing the requested items with each user device participating in the chat.
	Wherein displaying on the graphical user interface of the first application, the graphical element comprises: providing the at least one interactive component including one or more content populated by the at least one second application without leaving the first application of the chat application (Ban, para. 0245-0252 and 0327-0335, figure 6A, figure 10) provide examples of display an interactive component based on a user having to select from multiple content populated such as ‘good day pizza’, ‘good day pizza number’, ‘good day pizza location’, etc. illustrated in figure 6a. 
In reference to dependent claim 4, Ban teaches:
	Wherein the indicia indicating the at least one second application are arranged based on a degree of relevance with respect to the requesting of the at least one data item (Ban, para. 0246-0247 and figure 6A) the device may generate the candidate queries by performing a statistical analysis and/or a sematic analysis based on the extracted keyword. The queries may be generated based on content of conversation between users, user’s location log, history information about a user.
In reference to dependent claim 6, Ban teaches:
	Wherein the first application is an active application and the at least one second application is one of an active application or a passive application (Ban, para. 0245-0249, 0276-0282, 0327-0335 figures 6A and 10) disclose a second application displayed within a first chat application as an active application. 
In reference to dependent claim 7, Ban teaches:
	Wherein the requested at least one data item in the at least one query is identified based on one or more of content of the first application (See Ban, para. 0119-0121) extracted keywords are based on at least one of the content of conversation between the users, user’s location log, user’s previously input information, and the history information about the user. 
	The content of the first application is stored on one or more of the electronic device, another electronic device, a cloud system, a computing platform, an online storage, or a cyberlocker (See Ban, para. 0119-0121, 0124) extracted keywords are based on at least one of the content of conversation between the users, stored user’s location log, user’s previously input information, and the history information about the user.

In reference to dependent claim 8, Ban teaches:
	Wherein the at least one query is automatically generated based on one or more of content of the first application (See Ban, para. 0095, 0120) the chat application includes conversational text between at least two distinct users thus generated based on content of the first application. 
	The content of the first application is stored on one or more of the electronic device, another electronic device, a cloud system, a completing platform, an online storage, or a cyberlocker (See Ban, para. 0119-0121, 0124) extracted keywords are based on at least one of the content of conversation between the users, stored user’s location log, user’s previously input information, and the history information about the user.
In reference to dependent claim 9, Ban teaches:
	The at least one second application comprising the requested at least one data item is determined based on one or more of content of the first application (See Ban, para. 0287-0288) the electronic device may provide a list of Apps related to the keyword. A category of the keyword may be checked and if the keyword is a word related to a place, the electronic device may recognize the place as a category, and may provide a list of Apps related to a map.
	The content of the first application is stored on one or more of the electronic device, another electronic device, a cloud system, a computing platform, an online storage, or a cyberlocker (See Ban, para. 0119-0121, 0124) extracted keywords are based on at least one of the content of conversation between the users, stored user’s location log, user’s previously input information, and the history information about the user.
In reference to dependent claim 10, Ban teaches:
	Wherein the first application is same as or different from the at least one second application (See Ban, para. 0276-0279 and 0287-0288) provide a search engine within the first chat application and in a second example, the system provides a location based application within the first application. Both examples illustrate different applications from the first chat application. 
In reference to claims 11, 14, and 16-19, the claims recite an apparatus for carrying out limitations found in the method claims numbered 1, 2, 4, and 6-9, respectively. Therefore, the claims are rejected under similar rationale.
In reference to independent claim 20, the claim recites a computer readable medium including computer executable instructions for carrying out similar steps to those found in the method steps of claim 1. Therefore, the claim is rejected under similar rationale.  




Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 4, 6-11, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims in such a way that the examiner had to perform another search to consider the newly amended claims. More specifically, the amended claims recite ‘detecting an input performed on the at least one interactive component; and sending, at the first application, the at least one data item to the second electronic device based on the input within the graphical user interface of the first application’. The changes, when read within the context of the claims, changed the scope of the invention when the claims are read as a whole. Thus, a new search was required. 


Conclusion
7.	The examiner recommends adding language to the independent claims to further detail how the second application is selected. The specification, para. 0094-0098 includes concepts related to generating a list of keywords and commands based upon the received query wherein the keywords and commands are sent to an application scanner which filters the applications available on the electronic device. Further, the second application is accessed and the commands are provided. The second application is received by the UI enhancement and the application is populated within the graphical user interface of the chat application with an option to select the requested data item. The selected data item is sent back to the first application which shares the data item with a second device. The concepts should be discussed in an interview and/or added to the claim to distinguish over the prior art of record. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178